Citation Nr: 1018938	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from August 1977 to June 
1984.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a May 2007 decision, the Board denied service connection 
for a back disability, a shoulder disability, and a sinus 
disability, and granted a 10 percent disability rating for 
service-connected residuals of a fracture of the right index 
finger.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in July 2008, 
the appellant's then-attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for partial remand.  In an August 2008 order, the 
Court granted the motion, vacated that portion of the Board's 
May 2007 decision denying service connection for a back 
disability, and remanded the matter to the Board for 
readjudication.  

In October 2009, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions, 
including obtaining the appellant's service personnel records 
and a VA medical opinion.  Stegall v. West, 11 Vet. App. 268 
(1998). 

The Board also notes that in connection with his appeal, the 
appellant originally requested a hearing before a Veterans 
Law Judge at the RO.  In September 2006, however, he withdrew 
his request for a Board hearing.  Absent any further hearing 
request from the appellant, the Board will proceed with 
consideration of the appeal, based on the evidence of record.



FINDING OF FACT

A low back disability was not present during the appellant's 
active service or for many years thereafter and the most 
probative evidence indicates that his current low back 
disability is not causally related to his active service or 
to any incident therein, including a claimed in-service back 
injury.


CONCLUSION OF LAW

A low back disability was not incurred in active service and 
may not be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In an August 
2004 letter issued prior to the decision on the claim, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete his claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In a 
March 2006 letter, the RO advised the appellant of the 
additional notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
the issuance of these letters, the RO has reconsidered the 
appellant's claim, most recently in the April 2010 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant's service treatment records are on file and they 
appear to be complete, with no conspicuous gaps in treatment.  
The RO has also obtained the appellant's service personnel 
records and post-service VA clinical records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

Here, the Board notes that during the course of this appeal, 
the appellant has, at times, claimed that he was treated 
during service for a back injury.  As set forth below, the 
appellant's service treatment records are entirely devoid of 
any indication of an in-service low back injury.  Despite 
this fact, the Board finds that VA's duty to assist has been 
met and that no further efforts to obtain any additional 
service treatment records are necessary.  

First, the Board notes that the medical history provided by 
the appellant has been quite inconsistent during the course 
of this appeal.  For example, on his original application for 
VA compensation benefits received in July 2004, the appellant 
indicated that he had injured his back in 1981 while in air 
assault school, but had not been treated for a low back 
disability in service.  In his February 2005 notice of 
disagreement, however, the appellant claimed that his in-
service low back injury had occurred in 1978 during a team 
spirit exercise, and that he was treated immediately 
thereafter at Scofield Barracks in Hawaii.  During an 
informal conference with a Hearing Officer in July 2005, the 
appellant claimed that in 1978, he fell 25 to 30 feet from a 
cliff and landed on his back.  He claimed that he was 
initially treated for this low back injury at a field 
hospital in Korea, then at Hickam Air Force Base in Hawaii.  
He claims that he was offered low back surgery, but he 
declined.  He also states that he was able to tolerate his 
back pain for the rest of his active duty career by taking 
large amounts of ibuprofen.  

Given the wide inconsistencies described immediately above, 
the Board does not find the appellant's current claim of an 
in-service back injury and continuous symptoms thereafter to 
be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. 
Cir. 2001) (recognizing the Board's inherent fact-finding 
ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(discussing the factors to be considered in determining the 
weight to be assigned to evidence, including inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, and witness 
demeanor).  

The Board also notes that the appellant's current claims of 
an in-service back injury with continuous low back 
symptomatology thereafter are contradicted by the 
contemporaneous evidence of record.  Again, the appellant's 
service treatment records are entirely silent for any mention 
of a low back injury, symptoms, or disability.  
Significantly, the record on appeal also includes a report of 
medical history completed by the appellant in June 1984 at 
the time of his separation from active service.  At that 
time, the appellant himself specifically denied having or 
ever having had recurrent back pain.  This contradicts his 
current claim that he was only able to tolerate his back pain 
during active duty by consuming large amounts of Ibuprofen.  
The Board assigns far more probative weight to 
contemporaneous records than to the "recollections" of the 
appellant of events which occurred many years previously and 
which were made in the context of a claim for monetary 
benefits.  The Board has considered the holding in Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), but notes 
that it is not discounting the appellant's claim of an in-
service back injury and symptoms of back pain due solely to 
the lack of contemporaneous medical records supporting his 
assertions, but rather on various factors, including by the 
appellant's specific denials of recurrent back pain when he 
left the military.  

Moreover, the Board notes that record on appeal reflects that 
the RO offered the appellant the opportunity to provide more 
specific information regarding his claimed in-service back 
injury and subsequent treatment, including the specific month 
and year of his claimed period of hospitalization.  See e.g. 
March 2005 letter from RO.  The appellant did not provide the 
requested information.  In addition to questions of 
credibility, the Board notes that absent such information, VA 
has no further duty to assist.  See 38 C.F.R. § 
3.159(c)(2)(i) (providing that it is the appellant's 
responsibility to provide VA with enough information to 
identify and locate the existing records, including the 
approximate time frame covered by these records); see also 
Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that 
"VA has no duty to seek to obtain that which does not 
exist.").  

The appellant was also afforded a VA medical examination in 
connection with his claim in January 2010.  38 C.F.R. § 
3.159(c) (4) (2009).  The Board finds that the examination is 
adequate.  The opinion was provided by a qualified medical 
professional and was predicated on a full reading of all 
available records.  The examiner also provided a rationale 
for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.  Neither the appellant nor his representative has 
argued otherwise.  


Background

The appellant's service treatment records are entirely silent 
for complaints or findings of a back injury, back symptoms, 
or a back disability.  At his June 1984 military separation 
medical examination, the appellant's spine was normal on 
clinical evaluation.  On a report of medical history 
completed at the time of the separation examination, the 
appellant specifically denied having or ever having had 
recurrent back pain.  

In July 2004, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
a low back disability, which he claimed he had sustained 
"while in air assault school" in 1981.  The appellant, 
however, indicated that he had never been treated for a back 
disability while on active duty.  

In support of the appellant's claim, the RO received VA 
clinical records, dated from March 1999 to November 2004.  In 
pertinent part, these records show that in January 2004, the 
appellant complained of a history of low back pain since 
falling while working on a car repair.  The initial 
assessment was lumbar strain.  Subsequent January 2004 X-ray 
studies showed degenerative changes of both sacroiliac joints 
and grade I spondylolisthesis.  A November 2004 MRI showed an 
anular tear and disc protrusion at L5-S1, and a tiny right 
paracentral disc protrusion at L2-3.  

In a January 2005 rating decision, the RO denied service 
connection for a back disability, finding that the service 
medical records were negative for notations of a back injury 
and the record contained no evidence liking the appellant's 
current back disability to his active service.  

The appellant appealed the RO's decision.  In his February 
2005 notice of disagreement, the appellant claimed that he 
had injured his back "in 1978 while I was in Hawaii with the 
25th Infantry during the team spirit exercise in Korea.  I 
was treated in Hawaii in 1978 and then I went to the hospital 
at Scofield Barracks."  

During an informal conference with a Hearing Officer in July 
2005, the appellant claimed that in 1978, while participating 
in field exercises in Korea, he had sustained a back injury 
after he fell 25 to 30 feet down a cliff and landed on his 
back.  He indicated that he was initially treated at a field 
hospital in Korea where he was prescribed Ibuprofen for back 
pain.  After returning to his permanent duty station in 
Hawaii, he was treated at Hickman Air Force Base Hospital 
where he was X-rayed and asked whether he wished to undergo 
back surgery.  The appellant indicated that he declined 
surgery and tolerated his back pain for the remainder of his 
military service by taking large amounts of Ibuprofen.  The 
appellant indicated that he had not been treated for back 
problems until 1999, when he was seen at the Dallas VA 
Medical Center.  

The RO thereafter obtained additional VA clinical records, 
dated to November 2009.  In pertinent part, these records 
show that in July 2005, the appellant claimed to have had low 
back pain since 1984.  The assessment was degenerative disc 
disease at L5-S1.  Subsequent clinical records show continued 
treatment for complaints of low back pain.  

The appellant underwent VA medical examination in January 
2010, at which he reported that in 1978, he fell from a 40 
foot cliff and injured his low back.  He claimed that he was 
initially treated a field hospital before being seen at a 
base hospital in Hawaii.  There, the appellant claimed that 
the physician recommended back surgery, but he declined.  His 
back pain was thereafter treated conservatively.  The 
appellant claimed that after his separation from active 
service, his back pain continued.  After examining the 
appellant and reviewing his claims folder and medical 
records, the examiner diagnosed the appellant as having 
lumbar spine degenerative disc disease with disc protrusions 
and facet hypertrophy.  The examiner concluded that based on 
the available evidence, the appellant's current lumbar spine 
condition was not related to his military service.  Rather, 
it was more likely than not related to aging and attrition.  
The examiner explained that he had thoroughly reviewed the 
appellant's service treatment records, but could find no 
evidence of in-service low back complaints or treatment.  The 
examiner further noted that the appellant's military 
separation medical examination showed him to have a normal 
spine and that he denied having a back condition on his 
"self assessment."  The examiner noted that the first 
notation of treatment for a lumbar spine condition was in the 
mid 2000's, approximately twenty years after separation from 
service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (West 2002).  Service connection may also 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such cases, 
the disease is presumed under the law to have had its onset 
in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2009).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

The appellant seeks service connection for a low back 
disability, contending that his current low back disability 
was incurred during service as a result of a low back injury.  
As discussed above, the appellant has given conflicting 
accounts of his in-service low back injury.  He originally 
claimed to have injured his back during air assault school in 
1981.  More recently, he claimed to have injured his back in 
1978, when he purportedly fell 40 feet from a cliff in Korea.  
The appellant also claims that he has experienced continuous 
low back pain since his in-service injury.  

The Board has carefully considered the appellant's 
contentions to the effect that he injured his back during 
service and experienced low back pain on a continuous basis 
thereafter.  The Board does not find his assertions to be 
credible.  First, the contemporaneous record does not support 
his "recollections."  As discussed in detail above, the 
appellant's service treatment records are entirely negative 
for notations of a low back injury, low back symptoms, or a 
low back disability.  Indeed, at his June 1984 military 
separation medical examination, the appellant's spine was 
found to be normal.  Moreover, on a report of medical 
history, the appellant himself specifically denied having or 
ever having had recurrent back pain.  This conflicts with his 
recent assertions to the effect that he sustained a back 
injury during active duty, experienced continuous low back 
pain thereafter, and was only able to complete his tour of 
duty by consuming large amounts of ibuprofen.  

The Board also observes that there are troubling 
inconsistencies regarding the details of the claimed in-
service back injury.  For example, on his original 
application for VA compensation benefits received in July 
2004, the appellant indicated that he had injured his back in 
1981 during air assault school, but made no mention of any 
other in-service back injury.  The Board notes that the 
appellant's personnel records show that he attended air 
assault school in 1983, not 1981.  More troubling, when the 
appellant participated in an informal conference with a 
Hearing Officer in July 2005, he claimed to have sustained 
his in-service low back injury in 1978 when he fell from a 
cliff in Korea.  Given the dramatic nature of this injury, 
the Board finds its omission from the July 2004 VA 
application to be extremely conspicuous.  

As discussed in detail above, the Board finds that the 
contemporaneous records, particularly the service treatment 
records and separation examination report, are entitled to 
far more probative weight than the recent "recollections" 
of the appellant of events which occurred many years 
previously.  

Questions of credibility notwithstanding, as set forth above, 
that an injury occurred during service is not enough.  
Rather, there must be chronic disability resulting from that 
injury or disease.  In this case, however, the Board notes 
that the post-service medical record is silent for any 
mention of a back disability for many years after service 
separation.  Additionally, there is no probative evidence of 
a causal connection between the appellant's current low back 
disability and his active service or any incident therein.  
In fact, the medical evidence currently associated with the 
record on appeal indicates that the appellant's current back 
disability is not causally related to his active service or 
any incident therein, including the claimed in-service back 
injury.  

Specifically, in a January 2010 opinion, a VA medical 
examiner concluded that the appellant's current low back 
disability was not related to the appellant's active service 
or any incident therein.  The Board assigns this medical 
opinion significant probative weight.  The opinion was 
rendered by a medical professional who has expertise to opine 
on the matter at issue in this case.  In addition, the 
examiner addressed the appellant's contentions, based his 
opinion on a review of the claims folder, including the most 
pertinent evidence therein, and provided a rationale for his 
opinion.  Finally, the Board notes that there is no medical 
evidence of record which contradicts this medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).

In summary, the Board finds that the most probative evidence 
shows that the appellant's low back disability was not 
present during his active service or for many years 
thereafter and that his current low back disability is not 
causally related to his active service or any incident 
therein, including the claimed in-service low back injury.

For the reasons discussed above, the preponderance of the 
evidence is against the claim and must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a back disability is 
denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


